	                Case 5:18-cv-01047-DAE Document 1 Filed 10/05/18 Page 1 of 12



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

JANIE RODRIGUEZ                                            §
ON BEHALF OF HERSELF AND                                   §   JURY DEMANDED
ALL OTHERS SIMILARLY SITUATED,                             §
Plaintiff                                                  §
                                                           §
V.                                                         §   CIVIL ACTION NO.
                                                           §   5:18-cv-1047
SMILEY DENTAL MANAGEMENT                                   §
COMPANY, LLC; SD-BRAUN, P.C.;                              §
SD-POTRANCO, P.C.; SD-DEZAVALA,                            §
P.C.; SD-ROOSEVELT, P.C.;                                  §
SD-933SCHERTZ, P.C.;                                       §
SD-4315FREDERICK, P.C.; LYNH                               §
PHAM; AND THANG “KIDO” PHAM                                §
Defendants                                                 §

                              PLAINTIFF’S ORIGINAL COMPLAINT

              Plaintiff JANIE RODRIGUEZ (“RODRIGUEZ”), on behalf of herself and all

       others similarly situated (collectively “Plaintiffs”), files this Original Complaint against

       Defendants SMILEY DENTAL MANAGEMENT COMPANY, LLC; SD-BRAUN, P.C.;

       SD-POTRANCO, P.C.; SD-DEZAVALA, P.C.; SD-ROOSEVELT, P.C.; SD-933SCHERTZ,

       P.C.; SD-4315FREDERICK, P.C.; LYNH PHAM, Individually; and THANG “KIDO”

       PHAM, Individually (collectively “Defendants”) and would show the Court as follows:

                                   I. PRELIMINARY STATEMENT

             1.       This lawsuit seeks damages against Defendants for violations of the Fair

Labor Standards Act (“FLSA”), as amended. RODRIGUEZ, on behalf of herself and all

similarly situated employees, seeks to recover unpaid overtime, statutory liquidated

damages, reasonably attorneys’ fees and costs. See Exhibit 1 (Rodriguez’s Consent to

Join). Moreover, RODRIGUEZ seeks to certify this matter as a collective action under

the FLSA.


	                                                 1	  
	          Case 5:18-cv-01047-DAE Document 1 Filed 10/05/18 Page 2 of 12



                                      II. PARTIES

       2.       Plaintiff RODRIGUEZ is an individual residing in Atascosa County, Texas.

       3.       Defendant   SMILEY     DENTAL        MANAGEMENT       COMPANY,      LLC

(“MANAGEMENT COMPANY”) is a Texas corporation. At all times during

RODRIGUEZ’S and the similarly situated employees’ employment, Defendant

MANAGEMENT COMPANY was the employer and/or joint employer of RODRIGUEZ

and the similarly situated employees as defined by 29 C.F.R. § 791.2. Defendant

MANAGEMENT COMPANY can be served by serving its registered agent, Lynh T. Pham

at 10901 S. Garland Road, Dallas, Texas 75218.

       4.       Defendant SD-BRAUN, P.C. (“BRAUN LOCATION”) is a Texas

corporation. Defendant SD-BRAUN, P.C.’s San Antonio address is 9820 Braun Road,

Suite 101, San Antonio, Texas 78254. At all times during RODRIGUEZ’S and the

similarly situated employees’ employment, Defendant SD-BRAUN, P.C. was the

employer and/or joint employer of RODRIGUEZ and the similarly situated employees

as defined by 29 C.F.R. § 791.2. Defendant SD-BRAUN, P.C. can be served by serving its

registered agent, Lynh Thy Pham at 10901 S. Garland Road, Dallas, Texas 75218.

       5.       Defendant SD-DEZAVALA, P.C. (“DEZAVALA LOCATION”) is a Texas

corporation. Defendant SD-DEZAVALA, P.C.’s San Antonio address is 4422 De Zavala

Road, San Antonio, Texas 78249. At all times during RODRIGUEZ’S and the similarly

situated employees’ employment, Defendant SD-DEZAVALA, P.C. was the employer

and/or joint employer of RODRIGUEZ and the similarly situated employees as defined

by 29 C.F.R. § 791.2. Defendant SD-DEZAVALA, P.C. can be served by serving its

registered agent, Lynh Thy Pham at 10901 S. Garland Road, Dallas, Texas 75218.




	                                           2	  
	          Case 5:18-cv-01047-DAE Document 1 Filed 10/05/18 Page 3 of 12



       6.       Defendant SD-ROOSEVELT, P.C. (“ROOSEVELT LOCATION”) is a Texas

corporation. Defendant SD-ROOSEVELT, P.C.’s San Antonio address is 3543 Roosevelt

Avenue, San Antonio, Texas 78214. At all times during RODRIGUEZ’S and the similarly

situated employees’ employment, Defendant SD-ROOSEVELT, P.C. was the employer

and/or joint employer of RODRIGUEZ and the similarly situated employees as defined

by 29 C.F.R. § 791.2. Defendant SD-ROOSEVELT, P.C. can be served by serving its

registered agent, Lynh Thy Pham at 10901 S. Garland Road, Dallas, Texas 75218.

       7.       Defendant SD-933SCHERTZ, P.C. (“SCHERTZ LOCATION”) is a Texas

corporation. Defendant SD-933SCHERTZ, P.C.’s San Antonio address is 933 FM 3009,

San Antonio, Texas 78154. At all times during RODRIGUEZ’S and the similarly situated

employees’ employment, Defendant SD-933SCHERTZ, P.C. was the employer and/or

joint employer of RODRIGUEZ and the similarly situated employees as defined by 29

C.F.R. § 791.2. Defendant SD-933SCHERTZ, P.C. can be served by serving its registered

agent, Lynh Thy Pham at 10901 S. Garland Road, Dallas, Texas 75218.

       8.       Defendant    SD-4315FREDERICK,        P.C.     (“FREDERICKSBURG

LOCATION”) is a Texas corporation. Defendant SD-4315FREDERICK, P.C.’s San

Antonio address is 4522 Fredericksburg Road, Suite A 28, San Antonio, Texas 78201. At

all times during RODRIGUEZ’S and the similarly situated employees’ employment,

Defendant SD-4315FREDERICK, P.C. was the employer and/or joint employer of

RODRIGUEZ and the similarly situated employees as defined by 29 C.F.R. § 791.2.

Defendant SD-4315FREDERICK, P.C. can be served by serving its registered agent,

Lynh Thy Pham at 10901 S. Garland Road, Dallas, Texas 75218.

       9.       Defendant SD-POTRANCO, P.C. (“POTRANCO LOCATION”) is a Texas

corporation. Defendant SD-POTRANCO, P.C.’s San Antonio address is 9530 Potranco


	                                        3	  
	       Case 5:18-cv-01047-DAE Document 1 Filed 10/05/18 Page 4 of 12



Road, San Antonio, Texas 78251. At all times during RODRIGUEZ’S and the similarly

situated employees’ employment, Defendant SD-POTRANCO, P.C. was the employer

and/or joint employer of RODRIGUEZ and the similarly situated employees as defined

by 29 C.F.R. § 791.2. Defendant SD-POTRANCO, P.C. can be served by serving its

registered agent, Lynh Thy Pham at 10901 S. Garland Road, Dallas, Texas 75218.

       10.   Defendant LYNH PHAM is an individual. Defendant LYNH PHAM can be

served at 1525 Bent Creek Drive, Southlake, Texas 76092. At all times during

RODRIGUEZ’S and the similarly situated employees’ employment, Defendant LYNH

PHAM was the employer and/or joint employer of RODRIGUEZ and the similarly

situated employees as defined by 29 C.F.R. § 791.2.

       11.   Defendant THANG “KIDO” PHAM is an individual. Defendant THANG

“KIDO” PHAM can be served at 10901 S. Garland Road, Dallas, Texas 75218. At all

times during RODRIGUEZ’S and the similarly situated employees’ employment,

Defendant THANG “KIDO” PHAM was the employer and/or joint employer of

RODRIGUEZ and the similarly situated employees as defined by 29 C.F.R. § 791.2.

                          III. JURISDICTION AND VENUE

       12.   This Court has jurisdiction pursuant to § 16(b) of the FLSA, 29 U.S.C. §

216(b), which provides, “An action to recover liability prescribed in either of the

preceding sentences may be maintained against any employer . . . in any federal or state

court of competent jurisdiction by any one or more employees for and on behalf of

herself and themselves and other employees similarly situated.” In addition, this Court

has jurisdiction over the subject matter under 28 U.S.C. § 1331 because the claims arise

under laws of the United States.




	                                         4	  
	       Case 5:18-cv-01047-DAE Document 1 Filed 10/05/18 Page 5 of 12



       13.    Venue is proper pursuant to 28 U.S.C. § 1391 (b) because a substantial part

of the events or omissions giving rise to the claim occurred in this District.

                                 IV. FLSA COVERAGE

       14.    At all times pertinent to this Complaint, Defendants have acted, directly or

indirectly, in the interest of an employer and/or joint employer with respect to

RODRIGUEZ and the similarly situated employees.

       15.    At all times hereinafter mentioned, Defendants have been an employer

within the meaning of Section 3(d) of the FLSA, 29 U.S.C. §203(d).

       16.    At all times hereinafter mentioned, Defendants SMILEY DENTAL

MANAGEMENT COMPANY, LLC; SD-BRAUN, P.C.; SD-POTRANCO, P.C.; SD-

DEZAVALA,      P.C.;   SD-ROOSEVELT,        P.C.;    SD-933SCHERTZ,       P.C.;   and   SD-

4315FREDERICK, P.C. have been an enterprise within the meaning of Section 3(r) of

the FLSA, 29 U.S.C. §203(r).

       17.    At all times hereinafter mentioned, Defendants SMILEY DENTAL

MANAGEMENT COMPANY, LLC; SD-BRAUN, P.C.; SD-POTRANCO, P.C.; SD-

DEZAVALA,      P.C.;   SD-ROOSEVELT,        P.C.;    SD-933SCHERTZ,       P.C.;   and   SD-

4315FREDERICK, P.C. have been an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

U.S.C. §203(s)(1), in that said enterprise has had employees engaged in commerce or in

the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce by

any person and in that said enterprise has had and has an annual gross volume of sales

made or business done of not less than $500,000 (exclusive of excise taxes at the retail

level which are separately stated).


	                                           5	  
	       Case 5:18-cv-01047-DAE Document 1 Filed 10/05/18 Page 6 of 12



       18.   At all times hereinafter mentioned, RODRIGUEZ and the similarly

situated employees were individual employees who were engaged in commerce or in the

production of goods for commerce as required by 29 U.S.C. §206-207.

                           V. FACTUAL ALLEGATIONS

       19.   Defendants provide dental and orthodontic services to patients at

Defendants’ various locations.

       20.   Defendant LYNH PHAM is the President and Officer of the following

defendant entities: SMILEY DENTAL MANAGEMENT COMPANY, LLC; SD-BRAUN,

P.C.; SD-POTRANCO, P.C.; SD-DEZAVALA, P.C.; SD-ROOSEVELT, P.C.; SD-

933SCHERTZ, P.C.; and SD-4315FREDERICK, P.C. Defendant LYNH PHAM: (1)

possessed the power to hire and fire employees; (2) supervised and controlled employee

work schedules or conditions of employment; (3) determined the rate and method of

pay; and/or (4) maintained employment records.

       21.   Defendant THANG “KIDO” PHAM is Owner/Manager of the following

defendant entities: SMILEY DENTAL MANAGEMENT COMPANY, LLC; SD-BRAUN,

P.C.; SD-POTRANCO, P.C.; SD-DEZAVALA, P.C.; SD-ROOSEVELT, P.C.; SD-

933SCHERTZ, P.C.; and SD-4315FREDERICK, P.C. Defendant LYNH PHAM: (1)

possessed the power to hire and fire employees; (2) supervised and controlled employee

work schedules or conditions of employment; (3) determined the rate and method of

pay; and/or (4) maintained employment records.

       22.   Defendants have employees in the following Texas cities: San Antonio,

Dallas and Houston. According to Defendants’ website, Defendants have seven (7)

locations in San Antonio and approximately sixteen (16) locations in Dallas.




	                                         6	  
	       Case 5:18-cv-01047-DAE Document 1 Filed 10/05/18 Page 7 of 12



       23.    From approximately February 17, 2018 to approximately September 15,

2018, Defendants employed RODRIGUEZ as an hourly employee and allowed her to

serve on a “traveling team,” which allowed her to work at Defendants’ various San

Antonio locations including the BRAUN LOCATION, the POTRANCO LOCATION, the

DEZAVALA LOCATION, the ROOSEVELT LOCATION, the SCHERTZ LOCATION and

the FREDERICKSBURG LOCATION.

       24.    According to Human Resources employee Brenda Aguilar, all of the Dallas

locations also utilize the same “traveling teams.”

       25.    Defendants employ similarly situated employees as hourly employees

assigned to a “traveling team” and those employees are permitted to work at

Defendants’ various locations within San Antonio or Dallas, respectively.

       26.    RODRIGUEZ and other similarly situated employees that were paid on an

hourly based and permitted to work at various location performed job duties typically

associated with non-exempt employees.

       27.    Defendants paid RODRIGUEZ and other similarly situated employees on

an hourly basis.

       28.    When Rodriguez and the similarly situated employees work at Defendants’

various locations, all of the employees’ work hours each week at each location are not

considered when the employee is paid. Instead, each location is treated as a separate

employer and only the employees’ work hours for the specific location are considered in

determining how many hours the employee worked in a week. Therefore, said

employees are paid one and one-half their regular hourly rate only if they work more

than forty (40) hours a workweek at a distinct location. If they do not work more than

forty (40) hours a workweek at one distinct location, they are paid only their regular


	                                           7	  
	       Case 5:18-cv-01047-DAE Document 1 Filed 10/05/18 Page 8 of 12



hourly rate for all hours worked. This pay policy applies to all employees paid on an

hourly basis that are permitted to work at various locations.

       29.   For example, for the two-week pay period ending on April 14, 2018,

RODRIGUEZ worked 60.70 hours at the BRAUN LOCATION, 22.38 hours at the

DEZAVALA LOCATION, and 2.45 hours at the SCHERTZ LOCATION. Despite the fact

that RODRIGUEZ worked more than forty (40) hours in a workweek, RODRIGUEZ was

only paid her regular hourly rate for all hours worked and was not paid any overtime

premium for any of her work.

       30.   RODRIGUEZ and other similarly situated employees worked more than

forty (40) hours in at least one workweek during the three (3) years before this

Complaint was filed.

       31.   On average, RODRIGUEZ and other similarly situated employees worked

approximately 5-15 hours of overtime per workweek.

       32.   When RODRIGUEZ and other similarly situated employees worked more

than forty (40) hours in a workweek, Defendants did not pay them one and one-half

times their regular hourly rate for hours worked over forty (40).

       33.   Defendants’ conduct as described herein was willful in that they either

knew or showed reckless disregard as to whether their conduct violated the FLSA.

       34.   Defendants’ conduct as described herein was not based in good faith and

with a reasonable belief that it complied with the FLSA.

       35.   No justification or excuse existed for Defendants’ practice of failing to

compensate RODRIGUEZ and other similarly situated employees lawfully.

       36.   Defendants were aware that RODRIGUEZ and other similarly situated

employees regularly worked in excess of forty (40) hours per workweek.


	                                          8	  
	       Case 5:18-cv-01047-DAE Document 1 Filed 10/05/18 Page 9 of 12



       37.   When RODRIGUEZ questioned Defendants’ overtime payment and

payment practices in approximately June 2018, District Manager Paula Jonson told

RODRIGUEZ that Defendant THANG “KIDO” PHAM had informed her they were

permitted to pay employees in that manner because they have separate tax identification

numbers for each of their locations.

               VI. CAUSE OF ACTION: FLSA-OVERTIME WAGES

       38.   The preceding paragraphs are incorporated by reference herein for all

purposes.

       39.   The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et.

seq., and the supporting federal regulations, apply to Defendants and protect

RODRIGUEZ and the putative class members.

       40.   The FLSA requires each covered employer to compensate all non-exempt

employees at a rate of not less than one and one-half times their regular hourly rate for

all hours worked in excess of forty (40) hours per week.

       41.   Throughout the relevant period, Defendants failed to pay RODRIGUEZ

and other similarly situated employees wages at time-and-a-half for hours that they

worked over forty (40) hours in a workweek.

       42.   Throughout the relevant period, Defendants expected and required

RODRIGUEZ and the putative class members to be available to work more than forty

(40) hours in a workweek.

       43.   As a result of Defendants’ unlawful acts, RODRIGUEZ and the putative

class members have been deprived of overtime compensation in amounts to be

determined at trial, and are entitled to recovery of such amounts, liquidated damages,

prejudgment interest, attorneys’ fees, costs, and other compensation.


	                                          9	  
	        Case 5:18-cv-01047-DAE Document 1 Filed 10/05/18 Page 10 of 12



         44.   Defendants’ unlawful conduct has been willful and intentional. Defendants

were aware or should have been aware that the practices described herein are unlawful.

Defendants have not made a good faith effort to comply with the FLSA with respect to

the compensation of RODRIGUEZ and the putative class members.

         45.   Because Defendants’ violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255.

               VII. COLLECTIVE ACTION UNDER 29 U.S.C. § 216(b)

         46.   The preceding paragraphs are incorporated by reference herein for all

purposes.

         47.   Pursuant to Section 16(b) of the FLSA, RODRIGUEZ brings this

Complaint as a collective action, on behalf of herself and all persons similarly situated

who consent to join this litigation by filing a written consent with the Court and who

also agree to be represented by RODRIGUEZ’S counsel, such persons making claims

under the FLSA for the three years preceding the filing of this Complaint or the filing

with the Court of each such person’s written consent to join until entry of judgment after

trial.

         48.   Defendants have a common policy of allowing hourly employees to “travel”

and work at their different locations; however, Defendants fail to count all of the hours

worked at the separate locations when determining the total number of hours worked by

each employee in the workweek. When the hourly employees work more than forty (40)

hours in a workweek for Defendants, Defendants do not pay them time and one-half of

their regular rate for all hours worked over forty in a workweek. Instead, Defendants pay

them their regular rate of pay for each hour worked.




	                                          10	  
	      Case 5:18-cv-01047-DAE Document 1 Filed 10/05/18 Page 11 of 12



       49.    Therefore, the Court should certify a collective action of all hourly

employees permitted to work at more than one of Defendants’ various locations; who

were not compensated at time-and-a-half for hours that they worked over forty (40)

hours in a workweek; and that worked at any time during the three years preceding the

filing of this Original Complaint.

       50.    RODRIGUEZ is informed and believes, and based thereon, alleges that

there are other FLSA class members who could “opt-in” to this class.

       51.    Additionally, the actual number of FLSA class members is readily

ascertainable by a review of Defendants’ records through appropriate discovery, and

RODRIGUEZ proposes to take proceedings in this action to have such persons notified

of this litigation and given an opportunity to file written consents to join this litigation.

                             VIII. JURY TRIAL DEMAND

       52.    RODRIGUEZ, on behalf of herself and members of the putative class,

demand a jury trial on all issues so triable.

                                       IX. PRAYER

       53.    RODRIGUEZ, on behalf of herself and all similarly situated employees,

respectfully requests that the Court certify this case as a collective action under the Fair

Labor Standards Act and order court-supervised notice to the class and further demands

judgment against Defendants for the following:

(a)    actual damages for unpaid overtime wages under the FLSA;

(b)    liquidated damages as provided by the FLSA;

(c)    reasonable attorney’s fees under the FLSA;

(d)    pre-judgment and post-judgment interest as provided by law;

(e)    all costs of court; and


	                                              11	  
	      Case 5:18-cv-01047-DAE Document 1 Filed 10/05/18 Page 12 of 12



(f)    any other relief to which RODRIGUEZ and the members of the putative class

may be entitled, whether in law or equity.

                                         Respectfully submitted,

                                         THE MORALES FIRM, P.C.
                                         6243 IH-1o West, Suite 132
                                         San Antonio, Texas 78201
                                         Phone: 210.225.0811 Fax: 210.225.0821

                                         BY: /S/ Melissa Morales Fletcher
                                         Melissa Morales Fletcher, Of Counsel
                                         ATTORNEY-IN-CHARGE
                                         State Bar No. 24007702
                                         Email: Melissa@themoralesfirm.com
                                         Allison S. Hartry
                                         State Bar No. 24083149
                                         Email: ahartry@themoralesfirm.com

                                         ATTORNEYS FOR PLAINTIFF




	                                           12	  
